                  Case 20-10166-JTD             Doc 91       Filed 02/03/20        Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
LUCKY’S MARKET PARENT COMPANY,
LLC, et al.,1                                              Case No. 20-10166 (JTD)

                  Debtors.                                 (Jointly Administered)

                                                           Objection Deadline: At the hearing.
                                                           Hearing Date: February 10, 2020 at 2:00 p.m.

                                                           Re: Docket Nos. 63, 71, 72, and 73

    OMNIBUS NOTICE OF BID PROCEDURES MOTIONS AND HEARING THEREON

         PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) filed the following motions (collectively, the “Bid Procedures

Motions”) with the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”):

         1. Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in
            Connection with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling
            an Auction and Sale Hearing, (C) Approving the Form and Manner of Notice
            Thereof, (D) Authorizing the Debtors to Enter Into the Stalking Horse Agreement, (E)
            Approving Bid Protections, (F) Approving Procedures for the Assumption and
            Assignment of Contracts and Leases, and (G) Granting Related Relief; and (II) an
            Order (A) Approving the Sale of Certain of the Debtors' Assets Free and Clear of All
            Liens, Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and
            Assignment of Contracts and Leases, and (C) Granting Related Relief (Publix Super
            Markets, Inc.) [Docket No. 63; Filed: 1/30/2020];

         2. Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in
            Connection with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling

1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC
(5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP
(0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607),
Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789),
Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s
Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC
(4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market
of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC
(2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).


72198415.1
                Case 20-10166-JTD        Doc 91     Filed 02/03/20   Page 2 of 4



             an Auction and Sale Hearing, (C) Approving the Form and Manner of Notice Thereof,
             (D) Authorizing the Debtors to Enter Into the Stalking Horse Agreement, (E)
             Approving Bid Protections, (F) Approving Procedures for the Assumption and
             Assignment of Contracts and Leases, and (G) Granting Related Relief; and (II) an
             Order (A) Approving the Sale of Certain of the Debtors' Assets Free and Clear of All
             Liens, Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and
             Assignment of Contracts and Leases, and (C) Granting Related Relief (ALDI INC.)
             [Docket No. 71; Filed: 1/31/2020];

         3. Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in
            Connection with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling
            an Auction and Sale Hearing, (C) Approving the Form and Manner of Notice Thereof,
            (D) Authorizing the Debtors to Enter Into the Stalking Horse Agreement, (E)
            Approving Bid Protections, (F) Approving Procedures for the Assumption and
            Assignment of Contracts and Leases, and (G) Granting Related Relief; and (II) an
            Order (A) Approving the Sale of Certain of the Debtors' Assets Free and Clear of All
            Liens, Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and
            Assignment of Contracts and Leases, and (C) Granting Related Relief (Seabra Foods
            XIV, Inc.) [Docket No. 72; Filed: 1/31/2020]; and

         4. Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in
            Connection with the Potential Sale of Certain of the Debtors' Assets, (B) Scheduling
            an Auction and Sale Hearing, (C) Approving the Form and Manner of Notice
            Thereof, (D) Authorizing the Debtors to Enter Into the Stalking Horse Agreement, (E)
            Approving Bid Protections, (F) Approving Procedures for the Assumption and
            Assignment of Contracts and Leases, and (G) Granting Related Relief; and (II) an
            Order (A) Approving the Sale of Certain of the Debtors' Assets Free and Clear of All
            Liens, Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and
            Assignment of Contracts and Leases, and (C) Granting Related Relief (LM
            Acquisition Co. LLC) [Docket No. 73; Filed: 1/31/2020].

         PLEASE TAKE FURTHER NOTICE that on February 3, 2020, the Bankruptcy Court

entered the Order Granting Motion of Debtors to Shorten Notice for the Hearing on the Motions

of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection with the

Potential Sale of Certain of the Debtors' Assets, (B) Scheduling an Auction and Sale Hearing,

(C) Approving the Form and Manner of Notice Thereof, (D) Authorizing the Debtors to Enter

Into the Stalking Horse Agreement, (E) Approving Bid Protections, (F) Approving Procedures

for the Assumption and Assignment of Contracts and Leases, and (G) Granting Related Relief;

and (II) an Order (A) Approving the Sale of Certain of the Debtors' Assets Free and Clear of All



72198415.1                                      2
                  Case 20-10166-JTD       Doc 91       Filed 02/03/20   Page 3 of 4



Liens, Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and Assignment of

Contracts and Leases, and (C) Granting Related Relief [Docket No. 90] (the “Order Shortening

Notice”).

          PLEASE TAKE FURTHER NOTICE that pursuant to the Order Shortening Notice, a

hearing to consider approval of the Bid Procedures Motions will be held on February 10, 2020

at 2:00 p.m. (ET) (the “Hearing”) before the Honorable John T. Dorsey, at the Bankruptcy

Court, 824 N. Market Street, 5th Floor, Courtroom No. 5, Wilmington, Delaware 19801.

          PLEASE TAKE FURTHER NOTICE that objections, if any, to entry of orders

approving the Bid Procedures Motions may be made before or at the Hearing.

          PLEASE TAKE FURTHER NOTICE that copies of the Bid Procedures Motions are

available for inspection during regular business hours, Monday through Friday 8:00 a.m. to 4:00

p.m. (prevailing Eastern Time), excluding federal holidays, at the office of the Clerk of the

Bankruptcy Court, 824 N. Market Street, 3rd Floor, Wilmington, DE 19801. In addition, copies

may be obtained: by visiting the website maintained by the Debtors’ claims and noticing agent,

Omni Agent Solutions, Inc. (“Omni”) at https://www.omniagentsolutions.com/luckysmarket; by

request      to   Omni   at   (866)   662-2204;   or   from   the   Bankruptcy Court’s   website,

www.deb.uscourts.gov, for a fee. A PACER login and password are required to access

documents on the Court’s website, and these can be obtained through the PACER Service Center

at www.pacer.psc.uscourts.gov.




72198415.1                                        3
             Case 20-10166-JTD   Doc 91    Filed 02/03/20    Page 4 of 4



Dated: February 3, 2020                   Respectfully submitted,
       Wilmington, Delaware
                                          POLSINELLI PC

                                           /s/ Christopher A. Ward
                                          Christopher A. Ward (Del. Bar No. 3877)
                                          222 Delaware Avenue, Suite 1101
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 252-0920
                                          Facsimile: (302) 252-0921
                                          cward@polsinelli.com

                                          -and-

                                          Liz Boydston (Admitted Pro Hac Vice)
                                          2950 N. Harwood, Suite 2100
                                          Dallas, TX 75201
                                          Telephone: (214) 661-5557
                                          lboydston@polsinelli.com

                                          Proposed Counsel to the Debtors and
                                          Debtors in Possession




72198415.1                            4
